[Cite as In re S.O., 2022-Ohio-3823.]

                                 COURT OF APPEALS OF OHIO

                                EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


IN RE S.O.,                                   :
                                                            No. 111417
Minor Child                                   :

[Appeal by Mother]                            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: October 27, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                                Case No. AD-20-910718


                                        Appearances:

                 Edward F. Borkowski, Jr., for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.


KATHLEEN ANN KEOUGH, J.:

                   Appellant-mother (“Mother”) appeals from the judgment of the

Cuyahoga County Common Pleas Court, Juvenile Division, granting permanent

custody of her minor child, S.O., to appellee, the Cuyahoga County Department of

Children and Family Services (“CCDCFS” or the “agency”). For the reasons that

follow, we affirm.
I.   Background

               Mother gave birth to S.O. in September 2020. Because S.O.’s older

sibling had been adjudicated neglected and was in the agency’s temporary custody,

S.O. was removed from Mother’s custody on September 11, 2020, and placed in the

predispositional temporary custody of CCDCFS.

               On December 23, 2020, CCDCFS refiled a complaint alleging that

S.O. was dependent and requesting predispositional temporary custody.1 By journal

entry dated December 24, 2020, S.O. was recommitted to the predispositional

temporary custody of CCDCFS. After a subsequent hearing, S.O. was adjudicated a

dependent child and committed to the temporary custody of the agency.

               In August 2021, CCDCFS filed a motion to modify temporary custody

to permanent custody. After a trial on March 7, 2022, the trial court granted the

agency’s motion for permanent custody and terminated Mother’s parental rights.

Mother appeals from this judgment, raising as her single assignment of error that

the trial court abused its discretion in committing S.O. to the permanent custody of

CCDCFS because its judgment was against the manifest weight of the evidence.

II. Trial Testimony

               CCDCFS extended service case worker Jessica Sanchez testified that

she was assigned to the case in December 2020. She said that the agency developed

a case plan for Mother to promote reunification with S.O. and address issues related


      1 The original complaint was filed on September 11, 2020, and S.O. was committed
to the predispositional temporary custody of the agency. The matter was later dismissed
because it could not be completed within the statutory timeframe.
to Mother’s housing needs, mental health issues, substance use, domestic violence

issues, and anger management.

              Sanchez testified that Mother was diagnosed with bipolar disorder,

PTSD, and anxiety. She said that Mother was referred to several mental health

providers but was inconsistent in engaging with them. She said that Mother became

reengaged with Life Solutions, a mental health services provider, in August 2021

and, as of trial, had been “actively engag[ed]” with Life Solutions since February

2022.

              Sanchez testified that Mother started domestic violence services in

November 2020 but disengaged with the provider in October 2021 upon learning

that this court had affirmed the trial court’s award of permanent custody of S.O.’s

older sibling to the agency. Sanchez said that Mother unsuccessfully engaged with

several other domestic violence service providers after this time (she was terminated

by one provider for her angry outbursts during sessions and by another for lack of

attendance) but that, shortly before trial, Mother told Sanchez that she had

reengaged with a service provider and was taking two-hour virtual classes every

week.

              With respect to housing, Sanchez testified that Mother had obtained

housing at a YMCA facility in June 2020 and continued to reside there as of trial.

She testified that Mother did not always stay there, however, because she often

stayed with her boyfriend in Akron. Sanchez testified that she had been unable to

visit Mother’s home since June 2021 because Mother was never at home when she
tried to visit and attempted virtual visits had been unsuccessful. Sanchez said that

the agency had concerns about Mother’s safety at her home and, thus, S.O.’s safety

if he were to live there because Mother had reported that she had been assaulted by

other people who live in the building.

              With respect to substance use, Sanchez testified that although the

agency initially had concerns about Mother’s use of prohibited substances, Mother

had negative urine and hair screens in June 2021 after which substance use was

removed from the case plan objectives.

              Sanchez    testified   that   Mother   was   initially   consistent   in

communicating with her but that she had difficulty communicating with Mother

beginning in June 2021 because Mother’s phone service was sporadic and she used

several different telephone numbers. Sanchez said that as of trial in March 2022,

Mother had not spoken with her between January 2022, when Mother became angry

during a telephone call and hung up on her, and the Friday immediately prior to

trial.

              Sanchez testified that Mother was initially scheduled for supervised

visitation with S.O. at the agency for two hours every other week and that Mother

attended the visits, although she did not always appear on time. Sanchez said that

when the visits changed to virtual visits between December 2020 and February 2021

due to Covid restrictions, Mother was not as consistent in attending the visits and

was at times difficult to reach. Sanchez testified that Mother engaged in all in-

person visits after they resumed, although she did not always arrive on time.
Sanchez said that she observed Mother’s visits with S.O. and that although Mother

“appears to have a strong love for her child,” Mother was unable to focus on and give

attention to S.O. during the visits, who as a young toddler needs significant attention

and direction.    Sanchez said that Mother also had difficulty maintaining her

composure during the visits when she became frustrated with S.O.’s behavior.

Sanchez testified that on at least one occasion in March 2021, Mother’s behavior

became so erratic that she had to be escorted out of the building by a sheriff’s deputy.

               Sanchez testified that S.O.’s alleged father was incarcerated when the

case was assigned to her. She said that he was included on the case plan but that he

never established paternity or engaged in any of the offered services after he was

released from prison in March 2021, despite her attempts to contact him. Sanchez

said that he was reincarcerated as of the time of trial.

               Sanchez testified that granting permanent custody to the agency was

in S.O.’s best interest because S.O. had been in agency custody nearly all his life and

Mother could not provide a safe, stable environment for him. She said that Mother

had not completed her case plan services despite the significant amount of time she

had to do so, and that the agency had concerns about Mother’s and S.O.’s safety in

Mother’s home due to her mental health and anger issues and inability to focus.

Sanchez said the agency was also concerned about Mother’s ability to financially

provide for S.O., especially in light of a recent report from Mother’s therapist that

Mother’s ongoing anger issues had a “significant impact” on her ability to get and

retain employment. Sanchez testified that the agency was granted permanent
custody of S.O.’s older sibling in March 2021, due to many of the same issues

relevant to S.O.’s case.

               Sanchez testified that S.O. is an active one-and-one-half-year-old

child who needs someone “to be there and provide care 24/7” and that she believed

Mother was unable to provide for S.O.’s everyday needs and care. She said that

Mother “had not gotten better over time” and her behavior at the visits

demonstrated that she was not able to internalize what she had learned about her

anger management. She said that S.O.’s foster mother had expressed interest in

adopting S.O. should permanent custody be granted to the agency, and that S.O. was

“very bonded” to both the foster mother and her 15-year-old daughter and “very

loved” in the home.

               Renae Cameron, an extended service worker at CCDCFS, testified

that her experience with Mother dated back to 2015, when Mother was in a

permanent planned living arrangement with the agency, and continued after Mother

had her first child. Cameron said that because of that experience, she was asked to

assist with determining case plan objectives and supervising Mother’s visits with

S.O.

               Cameron testified that Mother was often upset during the visits and

focused on her phone instead of her son, allowing him to wander off and not

engaging with him. Cameron said Mother “needs a lot of guidance, redirection, and

attention for her focus to be on her son,” and even though she spoke often with

Mother about these issues, Mother never changed her behavior and ignored
Cameron’s efforts to direct her toward more appropriate parenting behaviors.

Cameron described an incident at one visit where Mother was on her phone and,

although Cameron encouraged Mother to engage with S.O., she just kept talking on

her phone as S.O. wandered down the hall. Cameron said that she had to tell Mother

at a visit as recently as December 2021 to put the phone down and attend to the

needs and safety of S.O. She also described an incident where Mother became upset

at S.O. and began “cussing and yelling, saying the baby don’t f***ing know me,” and

then, despite being “in the middle of changing his diaper just left out of the

bathroom.” Camerson said that even after S.O. had calmed down, Mother was still

“more engaged on a video call with somebody that she identified as his aunt versus

him.” Cameron described another incident where security had to be called because

Mother was “cussing, yelling, throwing Baby [S.O.’s] toy. Telling him to go to his

other mommy. Cussing at staff, asking them what the F they were looking at. Trying

to fight the security, trying to fight staff in the building.” Cameron said that because

of how quickly Mother “escalated and how quickly she gets provoked,” security

personnel made sure they were available or close by for all visits.

               Cameron said she did not believe that Mother can appropriately care

for S.O. She testified that “I’ve seen her with her child, and I see the lack of being

able to show what she’s benefitted. She’s completed certificates with parenting

classes. She can verbalize what she’s learned. But from my observations and the

visitations with them, myself, she hasn’t been able to implement it.” Cameron also

testified that S.O. did not appear to have a strong bond with Mother.
               S.O.’s foster mother testified that S.O. is very bonded with her and her

15-year-old daughter. She said that she attended S.O.’s visits with Mother and

although “there’s no doubt” that Mother loves S.O., she was often concerned for

S.O.’s safety during the visits because S.O. would sometimes wander off and Mother

failed to react. She said that she kept Mother informed of all of S.O.’s medical

appointments and information but Mother never engaged in the child’s medical care

or asked to participate in his doctor’s appointments.

               April Griffin, a case manager at Life Solutions, testified for Mother.

She said that Mother had been a client at Life Solutions since August 2021 and had

“improved tremendously.” Griffin said she had connected Mother with a therapist

and assisted her with getting a computer and phone service. She said that Mother

sometimes obtained work through a temporary employment agency and sometimes

volunteered in the office at Life Solutions. Griffin said that she observed one visit by

Mother with S.O. in September 2021, and did not see any problems. She said that

she was not in favor of permanent custody with the agency because Mother “loves

her child” and “really wants her child.”

               Nicole Morton, a psychotherapist at Life Solutions, also testified for

Mother. Morton said that she began psychotherapy with Mother in December 2021,

and anger management counseling in late January 2022. Morton acknowledged

that Mother has a “severe and persistent mental illness” that will likely require

psychotherapy for the rest of Mother’s life. Morton admitted that just as in Mother’s

visitations with S.O., her phone had been a distraction during therapy sessions.
Morton testified that a lack of concentration and focus can be a symptom of Mother’s

mental illness and that Mother requires someone to redirect her attention when she

is unfocused. Morton testified that she “was not comfortable” offering her opinion

as to whether it would be safe for S.O. to be in Mother’s care or what would happen

if no one was present to redirect Mother’s focus to S.O. Morton acknowledged that

although Mother had made some progress, she needed more anger management

treatment.

                The record reflects that Mother had several angry outbursts during

trial, some of which resulted in her departure from the courtroom during the

proceedings and ultimately required the presence of multiple law enforcement

officers in the courtroom. In recommending permanent custody at the conclusion

of the trial, S.O.’s guardian ad litem stated:

       I have been present through both this case and the sibling’s case where
       [Mother] has, on regular occasions, gotten up, stormed out, amongst a
       course of vulgarities directed at just about anybody. And that concerns
       me having a child raised in that environment. * * * [Mother] is still
       engaged in dangerous activities,[2] does not displayed [sic] the kind of
       requisite mental health or ability to manage her anger that I would feel
       comfortable saying that reunification is possible.

(Tr. 157.)

III. Law and Analysis

               A trial court’s decision to award permanent custody will not be

reversed on appeal unless it is against the manifest weight of the evidence. In re


       2 The guardian ad litem was referring to incidents where Mother called 911
reporting that she had been threatened with a gun at her apartment and to instances when
Mother rode in vehicles where there were loaded firearms. (Tr. 157.)
Adoption of Lay, 25 Ohio St.3d 41, 42, 495 N.E.2d 9 (1986). Judgments supported

by some competent, credible evidence going to all the essential elements of the case

will not be reversed as being against the manifest weight of the evidence. State v.

Scheibel, 55 Ohio St.3d 71, 74, 564 N.E.2d 54 (1990).

               R.C. 2151.414(B)(1) establishes a two-part test for courts to apply

when determining a motion for permanent custody to a public services agency. The

movant must prove by clear and convincing evidence that (1) granting permanent

custody of the child to the agency is in the best interest of the child, and (2) either

the child (a) cannot be placed with either parent within a reasonable time or should

not be placed with the child’s parents, (b) is abandoned, (c) is orphaned and no

relatives are able to take permanent custody of the child, or (d) has been in the

temporary custody of one or more public or private children services agencies for 12

or more months of a consecutive 22-month period. R.C. 2151.414(B)(1).

               “Clear and convincing evidence is more than a mere preponderance

of the evidence; it is evidence sufficient to cause a trier of fact to develop a firm belief

or conviction as to the facts sought to be established.” In re T.S., 8th Dist. Cuyahoga

No. 92816, 2009-Ohio-5496, ¶ 24, citing In re Estate of Haynes, 25 Ohio St.3d 101,

104, 495 N.E.2d 23 (1986). “Where clear and convincing proof is required at trial, a

reviewing court will examine the record to determine whether the trier of fact had

sufficient evidence before it to satisfy the requisite degree of proof.” In re T.S. at

¶ 24, citing State v. Schiebel, 55 Ohio St.3d 71, 74, 564 N.E.2d 54 (1990).
               In its journal entry granting permanent custody, the trial court found

that S.O. cannot be placed with either parent within a reasonable time or should not

be placed with his parents. In making this determination, the juvenile court

considered the factors set forth in R.C. 2151.414(E) and concluded that

notwithstanding reasonable case planning and efforts by the agency to assist Mother

to remedy the conditions that led to S.O.’s removal, she had failed to remedy the

conditions that caused S.O. to be placed outside her home. R.C. 2151.414(E)(1). The

juvenile court further found that Mother has chronic mental and emotional illnesses

that are so severe that they make her unable to presently, or within one year of trial,

provide an adequate permanent home for S.O. R.C. 2151.414(E)(2). The court

further found that Mother had demonstrated a lack of commitment to S.O. by her

actions that demonstrated an unwillingness to provide an adequate permanent

home for him. R.C. 2151.414(E)(4). The court also found that S.O.’s alleged father

had abandoned him and that Mother’s parental rights regarding S.O.’s sibling had

been involuntarily terminated. R.C. 2151.414(E)(10) and (11). The court also found

that S.O.’s alleged father was incarcerated and that Mother had multiple

inappropriate outbursts during trial. R.C. 2151.414(E)(16).

               Mother does not challenge any of these findings; she challenges only

the juvenile court’s determination that permanent custody was in S.O.’s best

interest. Nevertheless, we find that the manifest weight of the evidence supports the

juvenile court’s findings.
                 S.O.’s alleged father never established paternity and had no

involvement with S.O. during the pendency of the case. With respect to Mother, the

evidence was clear and convincing that she had failed to remedy the conditions that

led to S.O.’s removal from the home. She had not completed her case plan services

with regard to her mental health or anger management issues and even though she

had completed some parenting classes, she did not demonstrate an ability to apply

what she had learned to meet the needs and safety of S.O. The evidence also

demonstrated that Mother has chronic mental and emotional illnesses that prevent

her from providing an adequate permanent home for S.O. Mother’s therapist

acknowledged at trial that Mother had been diagnosed with a “severe and persistent

mental illness” that will likely require a lifetime of treatment, and Mother’s

outbursts during trial, ultimately requiring the presence of multiple law

enforcement officers in the courtroom, demonstrated the ongoing nature of her

anger management issues.        The trial record also demonstrates that Mother’s

parental rights regarding S.O.’s sibling were involuntarily terminated in March 2021

due to, among other issues, her ongoing and unresolved mental health issues. See

exhibit No. 4. Accordingly, the trial court properly determined that S.O. could not

be placed with either parent within a reasonable time or should not be placed with

either parent.

                 Having determined that S.O. could not be placed with either parent

within a reasonable time or should not be placed with them, the trial court was then

required to make a “best interest” determination pursuant to R.C. 2151.414(D).
               R.C. 2151.414(D) requires that in determining the best interest of the

child, the court must consider all relevant factors, including but not limited to (1)

the interaction and interrelationship of the child with the child’s parents, sibling,

relatives, foster parents, and out-of-home provides, and any other person who may

significantly affect the child; (2) the wishes of the child as expressed directly by the

child or through the child’s guardian ad litem; (3) the custodial history of the child;

(4) the child’s need for a legally secure placement and whether that type of

placement can be achieved without a grant of permanent custody to the agency; and

(5) whether any factors in R.C. 2151.414(E)(7) through (11) are applicable. Although

a trial court is required to consider each of the R.C. 2151.414(D)(1) factors in making

its permanent custody determination, “there is not one element that is given greater

weight than the others pursuant to the statute.” In re Schaefer, 111 Ohio St.3d 498,

2006-Ohio-5513, 857 N.E.2d 532, ¶ 56. This court has stated that only one of these

enumerated factors needs to be resolved in favor of the award of permanent custody.

In re T.B., 8th Dist. Cuyahoga No. 110130, 2021-Ohio-2448, ¶ 25, citing In re Moore,

8th Dist. Cuyahoga No. 76942, 2000 Ohio App. LEXIS 3958, 12 (Aug. 31, 2000).

               The juvenile court’s journal entry granting permanent custody

demonstrates that in making its best interest determination after hearing the

evidence and testimony presented at trial, the court considered all relevant factors,

including those listed in R.C. 2151.414(D)(1)-(5).

               Regarding interactions and relationships, the trial court found that

S.O. was extremely bonded with his foster mother — who had cared for him since
his birth — and her daughter. The court found that although Mother visited with

S.O. and evidently loves him, S.O. did not have a significant bond with her and,

further, that Mother spent a significant amount of time on her phone during the

visits instead of interacting with him. The court found that S.O.’s father had never

visited with him.

              Regarding the wishes of the child, the court found that S.O. was too

young to express his wishes but that his guardian ad litem recommended permanent

custody. With respect to custodial history, the court found that S.O. had been in

agency custody since birth, remaining in the same foster home at all times, and had

never lived with or been cared for by Mother. Regarding S.O.’s need for a legally

secure placement and whether that could be achieved without the grant of

permanent custody, the court found that S.O. “deserves a safe, stable and nurturing

environment where all of his needs can be met and he can thrive” and “this cannot

be achieved with Mother or alleged Father.” Finally, with respect to whether any of

the factors in R.C. 2151.414(E)(7) through (11) applied, the court found that the

alleged father had abandoned S.O. and that Mother’s parental rights with respect to

a sibling of S.O. had previously been involuntarily terminated.           See R.C.

2151.414(E)(10) and (11), respectively.

              The record clearly and convincingly supports the trial court’s best

interest determination.    The evidence is clear that the alleged father had no

involvement whatsoever with S.O. and had abandoned him. The evidence is also
clear that although Mother apparently loved S.O., she could not provide a safe and

secure environment for him where he could thrive.

               Mother contends, however, that the trial court improperly weighed

the evidence to reach its conclusion that permanent custody was in S.O.’s best

interest. For example, she contends that the evidence showed she was not always

distracted by her phone during her visits with S.O. and that even if the phone was a

distraction, concentration and focus issues are merely symptoms of her mental

health issues. She also contends that the evidence showed that she did, in fact, have

“a bond” with S.O. and, thus, she should not be penalized because S.O. naturally had

a stronger bond with his foster mother, who had cared for him from birth. She also

contends that S.O.’s custodial history should have weighed in her favor, rather than

in favor of permanent custody, because there were Covid restrictions in place during

part of the pendency of the case and she could not fully engage in visits with S.O.

during this time or in her case plan services. Mother contends that if the trial court

had “properly weighed” the evidence, it would have reached a conclusion other than

granting permanent custody. Mother’s arguments are without merit.

               In arguing that the trial court erred in improperly weighing the

evidence, Mother is asserting that her view of the evidence should be substituted for

that of the trial court. But “it is for the trial court to resolve disputes of fact and

weigh the testimony and credibility of the evidence.” Bechtol v. Bechtol, 49 Ohio

St.3d 21, 23, 550 N.E.2d 178 (1990). Furthermore, when reviewing the trial court’s

custody decision, an appellate court must make “‘every reasonable presumption in
favor of the lower court’s judgment and finding of facts.’” In re J.C., 8th Dist.

Cuyahoga No. 106272, 2018-Ohio-2234, ¶ 38, quoting In re Brodbeck, 97 Ohio

App.3d 652, 647 N.E.2d 240 (3d Dist.1994). Thus, “[we] will not overturn a

permanent custody order unless the trial court has acted in a manner that is

arbitrary, unreasonable, or capricious.” In re Awkal, 95 Ohio App.3d 309, 316, 642

N.E.2d 424 (8th Dist.1994).

              After careful consideration of the evidence presented at the

permanent custody hearing, we find there is clear and convincing evidence in the

record to support the juvenile court’s findings under R.C. 2151.414(D)(1) and its

determination that permanent custody was in S.O.’s best interest. Although Mother

may disagree with the trial court’s determination, it is not against the manifest

weight of the evidence and there is no indication in the record that the trial court’s

decision was arbitrary, capricious, or unreasonable.

              Mother also contends that the trial court improperly granted

permanent custody because S.O.’s need for a secure placement could have been met

without the grant of permanent custody, especially because she had been making

progress on her case plan objectives. Implicit in Mother’s argument is an assertion

that the trial court could have extended temporary custody to the agency to offer her

more time to work on her case plan objectives. This argument is likewise without

merit. A temporary custody order expires one year after the earlier of the date of

which the complaint was filed or the child was first placed in shelter care and no

more than two years after the earlier of these dates if a motion for extension was
filed. R.C. 2151.353(G); In re R.A., 8th Dist. Cuyahoga No. 110541, 2021-Ohio-4126,

¶ 27. A court may grant a six-month extension of temporary custody only if a motion

for extension has been filed and there has been significant progress on the case plan.

R.C. 2151.415(D)(1).

              S.O. had been in the agency’s custody since September 11, 2020, and

no motion for extension of temporary custody was ever filed. Thus, although the

expiration of the temporary custody order dated September 2021 was tolled by the

filing of the permanent custody motion in August 2021, it is apparent there was no

more time left on the initial term of temporary custody at the time of trial in March

2022. Moreover, as a practical matter, Mother had already gained the benefit of a

six-month extension (August 2021 to March 2022) due to the tolling of the

temporary custody order. She failed during this time, however, to demonstrate

sufficient progress on her case plan objectives to justify any further extension.

Accordingly, there is nothing in the record to suggest that an extension would have

been in S.O.’s best interest, that Mother was likely to make significant case plan

progress, or that reunification was likely even if a motion for extension had been

filed.

              As discussed above, we find that the trial court did not abuse its

discretion in determining that permanent custody of S.O. should be awarded to

CCDCFS. The trial court’s determination is supported by clear and convincing

evidence and the assignment of error is therefore overruled.

              Judgment affirmed.
      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

FRANK DANIEL CELEBREZZE, III., P.J., and
MARY J. BOYLE, J., CONCUR